                 IN THE UNITED STATES DISTRICT COURT

            FOR THE MIDDLE DISTRICT OF NORTH CAROLIN


UNITED STATES OF AMERICA

                  V.                             1:19CRIt87 -1

TERRELL LEE MCLAMB


                       The United States Attorney charges:

      1.      At all times material to this Information, Modern Nails, located at

3415 Westgate Drive, Durham, North Carolina, was engaged in the nail salon

business, an industry which affects interstate commerce.

      2.      On or about February 1, 2016, in the County of Durham, in the

Middle District of North Carolina, TERRELL LEE MCLAMB did unlawfully

obstruct, delay, and affect commerce, as that term is defined in Title 18, United

States Code, Section 1951())(3), and the movement of articles and commodities

in such commerce, by robbery, as that term is defined in Title 18, United States

Code, Section 1951(b)(1), in that TERRELL LEE MCLAMB did knowingly and

unlawfully take and obtain property belonging to Modern Nails, located at

3415 Westgate Drive, Durham, North Carolina, from the possession of an

employee of the said business against her will by means of actual and




           Case 1:19-cr-00487-UA Document 1 Filed 09/04/19 Page 1 of 2
threatened force, violence, and fear of injury, to his person; in violation of Title

18, United States Code, Sections 1951(a) and 2.

                                      DATED: September 4, 2019

                                      MATTHEW G.T. MARTIN
                                      Unite States Att rney

                                             4   la .
                                      BY: TE RY M. MEINECKE
                                                           lkia
                                      Assistan1 United States Attorney




                                         2




         Case 1:19-cr-00487-UA Document 1 Filed 09/04/19 Page 2 of 2
